department of the treasury _ washington dc contact person telepnone iwusiver inr datet ep ra t2 fec ghee internal_revenue_service ulill attn legend state a employer m group bemployees plan x subsection e proposed ordinance r proposed resolution n dear this is in response to a ruling_request dated date as supplemented by correspondence dated date which was submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted plan x is funded through a combination of employer and mandatory employee contributions prior to mandatory_contributions were contributed by employees on an after-tax basis effective in plan x was amended by subsection e to provide that employee mandatory_contributions would be picked up under sec_414 of the code in a letter_ruling dated date the service concluded that amounts picked up by employer m on behalf of those employees who participate in plan x shall be treated as employer contributions and will not be includible in the employee's gross_income in the year in which such amounts are contributed page -2- in plan x was amended by adding sub sec_1 to permit covered employees to purchase up to additional months of credited service ona pre-tax basis there was no provision for the pick-up of the contributions for these special purchases the current ruling_request seeks to extend the application of code sec_414 to the redeposit of contributions previously withdrawn plus interest and the purchase of military service or other permissive_service_credit employer m proposes to adopt proposed ordinance r which includes proposed resolution n pursuant to the terms set forth in proposed ordinance r employees may purchase additional service_credit and purchase service attributable to absences while on military service leave proposed ordinance r which will become effective upon receipt of a favorable ruling from the internal_revenue_service permits members to pay for additional service purchases in a lump sum in cash after-tax or by a combination of a payment in a lump sum in cash and the balance paid_by payroll deduction over a period of five years or less the deferred payments may be either picked-up under code sec_414 or may be paid on an after-tax payroll deduction method as chosen by the member proposed ordinance r prohibits the member from altering the form of payment once made further proposed ordinance r provides that if employment is terminated prior to completion of the original schedule of payments an accelerated after-tax payment or a reduction in the service which is the subject of the purchase will occur the terms of the election to purchase service and the restrictions on the form of payment are described in the service purchase election and payroll authorization form the special election and the payroll deduction authorization agreement is binding and irrevocable and is signed by the employee and employer m proposed resolution n certifies approval of proposed ordinance r proposed resolution n provides that members are permitted to redeposit contributions previously withdrawn plus interest and to purchase military service occurring during employment or other permissive credit purchases proposed resolution n further provides that an employee may enter into a binding irrevocable payroll deduction authorization and such employee will not have the option of choosing to receive the amounts directly instead of having them paid_by employer m directly into plan x and that the amounts specified as picked up through payroll deductions from salary will be paid_by employer m to plan x in order to permit tax_deferral for these elective service based on the aforementioned facts you request the following rulings that contributions picked up by employer m on behalf of the group b employees pursuant to proposed ordinance r proposed resolution n and subsection e satisfy the requirements of sec_414 of the code page -3- that no part of the contributions picked up by employer m pursuant to proposed ordinance r proposed resolution n and subsection e will be includable in the gross_income of the group b employees for federal_income_tax purposes that the contributions whether picked up by payroi deduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that no part of the contributions picked up by employer m pursuant to proposed ordinance r proposed resolution n and subsection e will constitute wages from which federal income taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an empioyer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both page -4- in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental pian are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request proposed ordinance r proposed resolution n and subsection e if adopted as proposed would satisfy the criteria set forth in revrul_81_35 and revrul_81_36 they provide that employer m will make contributions in lieu of contributions by group b employees and that the group b employees may not elect to receive such contributions directly accordingly we conclude that with regard to ruling_request number one proposed ordinance r proposed resolution n and subsection e satisfy the requirements of sec_414 of the code with regard to ruling_request number two we conclude that no part of the contributions picked up by employer m on behalf of the group b employees will be includable as gross_income for federal_income_tax purposes in the year of contribution with respect to such employees with regard to ruling_request number three we conclude that the contributions picked up by employer m on behalf of the group b employees whether by payroll deduction an offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes with regard to ruling_request number four since we have determined that the picked-up contributions are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of any proposed pick up is not earlier than the fater of the date proposed ordinance r proposed resolution n and subsection e are signed into law or the date they are put into effect these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions - page -5- in addition these rulings are contingent upon the adoption of proposed ordinance r proposed resolution n and subsection e as contained in your correspondence dated date no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this-letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office sincerely yours aigned joyor b floyd joyce e floyd manager employee_plans technical group tax exempt and government entities enclosures copy of this letter deleted copy notice
